Citation Nr: 1712353	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to in-service herbicide exposure and/or service-connected posttraumatic stress disorder (PTSD) with mood and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1966 to November 1967, to include service in Vietnam from October 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the issue for further development in March 2016.  The actions requested by the March 2016 Board remand were accomplished to the extent possible and the case was subsequently returned to the Board after readjudication.  A review of the record indicates that the RO substantially complied with the Board's remand directives because the Board requested that the RO obtain an addendum opinion and this opinion was obtained in June 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

There is no current diagnosis of hypertension sufficient to meet the standards of VA regulations for compensation purposes during the course of the appeal.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, including as secondary to in-service herbicide agent exposure and/or service-connected PTSD with mood and major depressive disorder, have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310(a), 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions in the VCAA with respect to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this case, the Board finds that VA met its duty to notify in a November 2008 letter.  VA further met its duty to assist the Veteran through securing and incorporating into the claims file his service treatment records and relevant post-service treatment records.  He was also afforded VA examinations in May 2008, February 2010, September 2012, and December 2013, which are of record.  Additionally, pursuant to the March 2016 Board remand, an addendum medical opinion was obtained in June 2016.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations of record are adequate for adjudicating the currently appealed claim because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).      

The Board acknowledges that the Veteran submitted a Statement in Support of Claim, dated August 30, 2016, in which he noted a June 2016 emergency room visit for "severe radiating pains" in the lower prostate region and a September 2016 appointment with a non-VA urologist.  However, the Board finds that these records are irrelevant to the claim on appeal and, as such, the Board does not have a duty to assist the Veteran in obtaining these records before proceeding with adjudication.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist.  No further development is necessary to assist the Veteran in substantiating this claim.    

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016). 

Establishing service connection generally requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309 (2016).  In this case, hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, secondary service connection may be granted for disabilities which are proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016).  However, additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable.  See 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2016). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 


III.  Factual Background and Analysis

The Veteran asserts that he incurred hypertension either during service or as a result of Agent Orange exposure or his service-connected PTSD with mood and major depressive disorder.  In his June 2009 VA Form 9, the Veteran stated that he was told by VA doctors that his "health issues" result from Agent Orange exposure.  

The Board finds that the weight of the evidence does not demonstrate that there is a current diagnosis of hypertension which could be attributed to active service or any incident of service, including as due to in-service herbicide agent exposure or a service-connected disability.  As such, the Board finds that service connection for hypertension, including as secondary to Agent Orange exposure or his service-connected PTSD with mood and major depressive disorder, is not warranted. 

The threshold requirement for establishing service connection is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, service connection for the claimed condition is not warranted. 

Pertinent VA regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, DC 7101, Note 1 (2016).  Additionally, the regulations state that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90mm.  Id.

A review of the record does not show a current diagnosis of hypertension for VA purposes.  The Veteran's private treatment records from Greenville Hospital System reflect blood pressure readings as follows (systolic mm./diastolic mm.): 110/60 on November 9, 2006; 110/64, 134/89, 111/80, 152/95, 147/90, 139/82, 129/81, 131/93, 133/82, 127/88, 128/93, and 134/85 on April 29, 2008; and 131/90 on April 30, 2008.  The April 29, 2008, record notes that the Veteran has no history of hypertension and the April 30, 2008, record notes that the Veteran's blood pressure was normal in both arms.  Furthermore, other Greenville records, dated May 1, 2008, and November 26, 2013, respectively state that: (1) the etiology of the Veteran's chronic kidney disease is unclear because the common causes, such as hypertension, diabetes, and drugs are not present; and (2) there is no evidence of Agent Orange neuropathy.  While the 152/95, 147/90, 131/93, 128/93, and 131/90 readings have diastolic measurements at or above 90 mm., these readings alone are insufficient to diagnose the Veteran with hypertension for VA purposes.  As mentioned above, hypertensive readings must be confirmed by readings taken two or more times on at least three different days.  Because none of the blood pressure readings in this case satisfy VA's definition of hypertension, they suggest that the Veteran does not experience hypertension for VA purposes.  Id. 

The Veteran's private treatment records from Woodward Medical Center reflect blood pressure readings as follows (systolic mm./diastolic mm.): 114/90 on April 7, 2008; 130/80 on April 29, 2008; 132/82 on May 7, 2008; 140/88 on June 4, 2008; 132/90 on September 8, 2008; 166/78 and 136/90 on September 23, 2008; 166/78 and 136/90 in September 2008 (full date illegible); 120/80 in December 2008 (full date illegible); 136/82 on January 14, 2009; 136/78 on March 25, 2009; 110/70 in June 2009 (full date illegible); 136/82 on December 15, 2009; 132/72 in 2009 (full date illegible); 114/86 in June 2010 (full date illegible); and 140/84 (full date illegible).  Furthermore, a Statement of Medical Condition by a Woodward physician, dated April 20, 2011, lists several of the Veteran's medical conditions and prescriptions, but hypertension and hypertensive prescriptions are never discussed.  While the 114/90, 132/90, and 136/90 readings have diastolic measurements at or above 90 mm., these readings alone are insufficient to diagnose the Veteran with hypertension for VA purposes.  These private blood pressure readings also do not meet VA's definition of hypertension.  Id.  Furthermore, although an April 29, 2013, note includes a diagnosis of high blood pressure, the same record reflects that the Veteran was not taking any antihypertensive medications and that his blood pressure reading was 132mm./77mm.  This reading does not have a diastolic measurement predominately at or above 90 mm., or systolic measurement at or above 160, indicating that this reading does not amount to hypertension for VA purposes.  Id.  

The Veteran's VA treatment records from the Columbia VA Medical Center (VAMC) include a Hypertension Disability Benefits Questionnaire from a December 4, 2013, examination that recorded blood pressure readings as follows (systolic mm./diastolic mm.): 120/76; 118/76; and 130/74.  Other VA treatment records from the Columbia VAMC reflect blood pressure readings as follows (systolic mm./diastolic mm.): 128/84 on February 18, 2014; 100/62 on April 2, 2014; 132/84 on April 4, 2014; 129/83 on July 7, 2014; 145/84 on November 10, 2014; 128/81 on May 2, 2015, and 133/79 on November 30, 2015.  Additionally, a May 5, 2015, note states that the Veteran's blood pressure medications were optimized and that he was sent home from the emergency room after experiencing abdominal pain.  Despite this brief reference to antihypertensive medications, none of these readings amount to hypertension for VA purposes.  Id. 

The Veteran's May 2008 audiological examination report reflects a blood pressure reading of 120mm./70mm.  This examiner did not opine about hypertension.  This reading does not amount to hypertension for VA purposes.  Id.

The Veteran's February 2010 genitourinary examination report reflects blood pressure readings as follows (systolic mm./diastolic mm.): 122/65; 130/70; and 132/70.  This examiner did not opine about hypertension.  None of these readings  amount to hypertension for VA purposes.  Id.

The Veteran's September 2012 nephrology examination report reflects the examiner's opinion that the Veteran does not have hypertension due to renal dysfunction.  No blood pressure readings were taken during this examination.

The Veteran's December 2013 circulatory examination report reflects the examiner's opinion that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The December 2013 VA examiner further opined that the Veteran was normotensive on the date of the examination, was not on any antihypertensive medications, was not experiencing any hypertensive symptoms, and had an extensive smoking history, which was a well-known and more notable risk factor for hypertension than Agent Orange exposure.  Further, the report reflected blood pressure readings as follows (systolic mm./diastolic mm.): 120/76; 118/76; and 130/74.  None of these readings amount to hypertension for VA purposes.  Id.  

In its March 2016 remand, the Board found the December 2013 circulatory examination report to be inadequate, as the conclusions reached by the VA examiner did not directly address whether the Veteran's claimed hypertension was caused or aggravated by his service-connected psychiatric disabilities.  See Barr, 21 Vet. App. 303.  The Board pointed to post-service, private treatment records with findings of hypertension and to the representative's February 2016 statement highlighting several medical treatises linking PTSD with hypertension.  As such, the Board remanded for an adequate VA medical opinion that clarified the etiology of the Veteran's claimed hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's March 2016 remand, an addendum VA medical opinion was obtained in June 2016.  The June 2016 VA examiner concluded that the issue of hypertension being caused or aggravated by the Veteran's service connected conditions is a moot point since the condition of hypertension does not exist.  The June 2016 VA examiner emphasized three clinical notes in the record pertaining to hypertension.  First, the June 2016 VA examiner pointed to a private treatment record from Woodward Medical Center, dated September 23, 2008, which recorded an elevated blood pressure with inconsistent values for systolic and diastolic pressure.  This examiner noted that the Woodward provider's clinic note was inconsistent with the remainder of the medical record and did not provide evidence to establish a diagnosis of hypertension.  This examiner further noted that the same Woodward provider wrote subsequent medical statements (on April 20, 2011, and June 17, 2011), in which he did not list hypertension as one of the Veteran's conditions.  

Second, the June 2016 VA examiner pointed to another private treatment record from Woodward Medical Center, dated April 29, 2013.  This examiner noted that the Veteran's blood pressure was normotensive during this encounter and that the treatment record referenced a self-reported condition of hypertension, without objective medical evidence to substantiate it.  
Third, the June 2016 VA examiner pointed to the December 2013 VA examination, which references a self-reported history and diagnosis of hypertension since January 2013.  The June 2016 VA examiner noted that the Veteran's blood pressure was normotensive during this encounter and that there was no reference to medical evidence in substantiating a hypertension diagnosis.  This examiner also noted that the December 2013 VA medical opinion did not adequately address the existence of objective evidence of hypertension or essential hypertension or provide a rationale for establishing Agent Orange exposure as a notable risk factor.  Finally, the June 2016 VA examiner noted that VA electronic medical records lacked any reference to hypertension, problem list entry for hypertension, or current antihypertensive medication prescription.  As such, the June 2016 VA examiner concluded that the Veteran did not have hypertension for VA purposes and, thus, could not be service connected on that basis.  See 38 C.F.R. § 4.104, DC 7101 (2016); Shedden, 381 F.3d 1163.

While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with hypertension at any time since he filed his current claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As determined above, although some treatment records reference hypertension, these references were based on the Veteran's self-reports, which have not been substantiated by objective medical evidence.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer, 3 Vet. App. 223. 

The Board acknowledges the Veteran's belief that he currently has hypertension and notes that he is capable of reporting his personal observations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a layperson without medical training, the Veteran is not qualified to determine whether he has a diagnosis of hypertension and to relate his claimed hypertension to service or any service-connected disability.  See Jandreau, 492 F.3d at 1372.  Thus, the Veteran's assertions that he has hypertension which was incurred in service or as a result of Agent Orange exposure or his service-connected PTSD with mood and major depressive disorder are afforded no probative weight.  He also has not submitted any medical evidence to support his contentions.  As such, the Board finds that the medical evidence is more probative and outweighs the lay statements.

The Veteran has alleged that he has hypertension as a result of Agent Orange exposure or his service-connected PTSD with mood and major depressive disorder.  While exposure to herbicide agents is presumed, based on the Veteran's Vietnam service, and service connection is in effect for a psychiatric disability, in light of the Board's finding that there is no current diagnosis of hypertension, further analysis is moot.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the claim is denied.


ORDER

Entitlement to service connection for hypertension, including as secondary to in-service herbicide agent exposure and/or service-connected PTSD with mood and major depressive disorder, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


